UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRVING BENNERMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:13-cr-00091-BO-1)


Submitted:   October 23, 2014              Decided:   October 30, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Irving     Bennerman      pled      guilty    to    possession   of   a

firearm by a person previously convicted of a felony offense, in

violation of 18 U.S.C. § 922(g)(1) (2012).                     The district court

determined that Bennerman qualified as an armed career criminal

and   sentenced      him   to   210   months’       imprisonment.         Bennerman

appeals his sentence, challenging his classification as an armed

career   criminal.         Finding    no       error,    we    affirm   Bennerman’s

sentence.

            We review de novo a district court’s determination of

whether prior offenses qualify as violent felonies for purposes

of the Armed Career Criminal Act (“ACCA”).                       United States v.

Hemingway, 734 F.3d 323, 331 (4th Cir. 2013).                   A defendant is an

armed career criminal when he violates § 922(g)(1) and has three

prior convictions for violent felonies or serious drug offenses.

18 U.S.C. § 924(e)(1) (2012).                  Bennerman concedes that he had

two prior convictions that qualify as predicate offenses under

the ACCA.     He challenges the determination that his conviction

of first degree robbery in Connecticut qualifies as a violent

felony offense.       He asserts that the statute, Conn. Gen. Stat.




                                           2
§ 53a-134(a), penalizes more than just the crime of robbery, but

can apply equally to an accessory after the fact. *

            A violent felony is a crime that is punishable by more

than one year of imprisonment and “(i) has as an element the

use, attempted use, or threatened use of physical force against

the person of another; or (ii) is burglary, arson, or extortion,

involves use of explosives, or otherwise involves conduct that

presents    a     serious    potential       risk   of   physical     injury   to

another.”    18 U.S.C. § 924(e)(2)(B) (2012).

            The    statute    under      which      Bennerman   was    convicted

provides:

     A person commits robbery when, in the course of
     committing a larceny, he uses or threatens the
     immediate use of physical force upon another person
     for the purpose of:     (1) Preventing or overcoming
     resistance to the taking of the property or to the
     retention thereof immediately after the taking; or (2)
     compelling the owner of such property or another
     person to deliver up the property or to engage in
     other conduct which aids in the commission of the
     larceny.

Conn. Gen. Stat. § 53a-133.           Further, for first degree robbery,

the statute has the additional requirements that, “in the course

     *
       During the sentencing hearing, the Government argued that
Bennerman had two prior offenses that would satisfy the ACCA
violent felony requirement:    first degree robbery and second
degree assault, both in Connecticut.    In designating Bennerman
an armed career criminal, the district court did not explain on
which conviction it was relying.     However, because the first
degree robbery conviction is a violent felony, as explained
infra, the district court’s designation was not erroneous.



                                         3
of the commission of the crime of robbery . . . or of immediate

flight therefrom, he or another participant in the crime” causes

serious physical injury to a non-participant in the crime, is

armed with a deadly weapon, uses or threatens to use a dangerous

instrument,     or    displays       or    threatens     the     use   of   what    he

represents to be a gun.        Conn. Gen. Stat. § 53-134(a).

             Bennerman      argues      that   this     statute     would   cover    a

person who participates as an accessory after the fact.                             He

contends, therefore, that the statute covers “far more conduct

than the generic crime” of robbery, and thus, cannot constitute

a “violent felony” for purposes of the armed career criminal

enhancement.       See Descamps v. United States, 133 S. Ct. 2276,

2286 (2013).

             To the contrary, the Connecticut first degree robbery

statute requires either the defendant or another participant to

display or threaten the use of a firearm.                      An accessory after

the fact is not a participant in the crime, but only becomes

involved after the commission of a robbery.                    See Connecticut v.

Montanez,    894 A.2d 928,   939-40      (Conn.    2006)    (noting   that    an

accessory after the fact is a person who “rendered assistance

after the crime was complete.”) (emphasis added).                      Because the

crime of first degree robbery in Connecticut has, “as an element

the   use,   attempted      use,   or     threatened     use   of   physical   force

against the person of another,” 18 U.S.C. § 924(e)(2)(B)(i), the

                                           4
district court properly determined that Bennerman’s conviction

for   first    degree      robbery   constitutes       a   violent        felony.      See

United   States       v.   Wiggans,    530     F.   App’x        51    (2d    Cir.   2013)

(upholding use of Connecticut first degree robbery conviction as

predicate for ACCA classification), cert. denied, 134 S. Ct.
1565 (2014).

              Accordingly,      we    affirm     Bennerman’s            sentence.       We

dispense      with    oral    argument       because       the        facts   and    legal

contentions     are     adequately    presented      in     the       materials      before

this court and argument would not aid the decisional process.


                                                                                AFFIRMED




                                         5